UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No.4)* Globecomm Systems Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 37956X103 (CUSIP Number) Michael R. Murphy Discovery Group I, LLC 191 North Wacker Drive Suite 1685 Chicago, Illinois 60606 Telephone Number: (312) 265-9600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 25, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 37956X103 1. Names of Reporting Persons. DiscoveryEquity Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization Illinois Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power None. 8. Shared Voting Power 0 9. Sole Dispositive Power None. Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11) 0% Type of Reporting Person (See Instructions) PN CUSIP No. 37956X103 1. Names of Reporting Persons. Discovery Group I, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power None. 8. Shared Voting Power 0 9. Sole Dispositive Power None. Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11) 0% Type of Reporting Person (See Instructions) IA CUSIP No. 37956X103 1. Names of Reporting Persons. Daniel J. Donoghue 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power None. 8. Shared Voting Power 0 9. Sole Dispositive Power None. Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11) 0% Type of Reporting Person (See Instructions) IN CUSIP No.37956X103 1. Names of Reporting Persons. Michael R. Murphy 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)o 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power None. 8. Shared Voting Power 0 9. Sole Dispositive Power None. Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11) 0% Type of Reporting Person (See Instructions) IN Item 1. Security and Issuer This Amendment No. 4 to Schedule 13D ("Amendment No. 4") relates to the Common Stock, $0.001 par value per share (the "Common Stock"), of Globecomm Systems Inc., a Delaware corporation (the "Company"), which has its principal executive offices at 45 Oser Avenue, Hauppauge, NY 11788. This Amendment No. 4 amends and supplements, as set forth below, the information contained in items 1, 3, 5 and 6 of the Schedule 13D filed by the Reporting Persons with respect to the Company on July 23, 2012, as amended by Amendment No. 1 thereto filed by the Reporting Persons on September 26, 2012, Amendment No. 2 thereto filed by the Reporting Persons on October 9, 2012, and Amendment No. 3 thereto filed by the Reporting Persons on December 31, 2012 (as so amended, the "Schedule 13D"). All capitalized terms used herein but not defined herein have the meanings set forth in the Schedule 13D.
